COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  MARIO ERNESTO MARTELL,                       §               No. 08-18-00180-CR

                       Appellant,              §                 Appeal from the

  v.                                           §           Criminal District Court No. 1

  THE STATE OF TEXAS,                          §             of El Paso County, Texas

                       State.                  §                (TC# 990D03958)

                                               §
                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until February 24, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Evangelina Morales, Official Court Reporter for the

Criminal District Court No. 1, for El Paso County, Texas, prepare the Reporter’s Record for

the above styled and numbered cause and forward the same to this Court on or before February

24, 2019.

       IT IS SO ORDERED this 11th day of January, 2019.


                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.